Citation Nr: 1025557	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  05-14 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from November 1963 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
The Board notes that the Veteran moved to Kansas during the 
pendency of his appeal, and his claims file was transferred to 
the Wichita RO.

The Veteran and his spouse appeared and testified at a 
videoconference hearing held before the undersigned Veterans Law 
Judge in November 2006.  A copy of the transcript of this hearing 
has been associated with the claims file.

The Board notes that the Veteran's claim was previously remanded 
in February 2007 in order to provide notice to the Veteran 
specifically asking him to submit a statement from his private 
"hearing doctor" whom he testified in November 2006 told him 
that his hearing loss was caused by exposure to artillery fire.  
The Veteran's claim was again before the Board in October 2008 at 
which time it unfortunately had to once more remand the Veteran's 
claim finding the notice provided to the Veteran in March 2007 
was inadequate for multiple reasons, including failing to ask the 
Veteran for the previously stated statement.  The Veteran's claim 
has been returned to the Board for appellate consideration.  The 
Board finds that the prior Board instructions have been 
substantially complied with and, therefore, the Board can proceed 
to adjudicate the claim without prejudice to the Veteran.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in a rating 
decision issued in January 1978.  The Veteran did not appeal that 
decision, and it is final.

2.  None of the new evidence received subsequent to January 1978 
is material.
CONCLUSIONS OF LAW

1.  The January 1978 RO rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2009).

2.  New and material evidence has not been received, and the 
Veteran's claim for service connection for bilateral hearing loss 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

In claims to reopen, as in this case, VA must both notify the 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  To satisfy this requirement, VA is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  VA's Office of General 
Counsel issued informal guidance interpreting the decision in 
Kent as requiring that the notice provided specifically identify 
the kind of evidence that would overcome the prior deficiency 
rather than simply stating the evidence must relate to the stated 
basis of the prior denial. VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

In the present case, notice was provided to the Veteran in 
November 2003, March 2007 and November 2009.  The Board notes 
that the November 2003 notice is deficient as to content as it 
does not comply with the notice provisions set forth in Kent 
since it was issued prior to that Court decision.  Furthermore, 
in its October 2008 remand, the Board found that the March 2007 
notice was deficient because it identified the wrong decision as 
the last final denial of the claim, did not accurately explain 
the reason why the Veteran's claim was previously denied or 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the prior final denial, and failed to 
comply with the February 2007 Board remand instruction to 
specifically ask the Veteran to provide a written statement from 
his "hearing doctor" that offered an opinion that the Veteran's 
hearing loss was caused by exposure to artillery fire.  The 
November 2009 notice, however, cured all of the defects as to 
content in the prior notices; however it is deficient in that it 
was untimely (i.e., not provided before the initial adjudication 
of the Veteran's claim).  The Board finds, however, that any 
deficiency as to the timing of content-complaint notice was cured 
by proper notice provided in November 2009 and subsequent 
readjudication of the Veteran's claim in a March 2010 
Supplemental Statement of the Case.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may 
be cured by affording a claimant with appropriate notice and 
subsequent adjudication).  Thus the Board finds that the purposes 
behind VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the Veteran, and any error in 
this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Board notes that, 
despite the November 2009 notice advising the Veteran of what 
additional evidence he could submit to support his claim to 
reopen, he did not submit any additional evidence and has not 
identified any evidence not already of record.  VA, therefore, 
has made every reasonable effort to obtain all records relevant 
to the Veteran's claim.

Generally the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim.  When a claim is one to reopen a 
finally decided claim, however, VA is not obligated to provide a 
medical examination or obtain a medical opinion until new and 
material evidence has been received.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  Since the Board finds below that the Veteran 
has failed to submit new and material evidence to reopen his 
claim for service connection for bilateral hearing loss, VA was 
not obligated to provide him with a medical examination.

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim. 

II.  Analysis

The Veteran's claim for service connection for bilateral hearing 
loss was last denied by the RO in a rating decision issued in 
January 1978.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis except 
by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  
The claimant has one year from notification of a RO decision to 
initiate an appeal by filing a Notice of Disagreement with the 
decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c).  The Veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  38 U.S.C.A. 
§ 7105.

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With 
claims to reopen filed on or after August 29, 2001, such as this 
one, "new" evidence is defined as evidence not previously 
submitted to agency decision makers and "material" evidence is 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last final denial of the claims 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received subsequent 
to the last final rating decision, January 1978 in the present 
case, is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 
(1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, the Veteran's claim for bilateral hearing 
loss was previously denied in January 1978 because the evidence 
before the RO did not show it was present at that time.  Thus, in 
order for new evidence to be material, it must establish that the 
Veteran has a current disability related to his military service.

New evidence received since January 1978 consists of the 
Veteran's statements and testimony and VA treatment records from 
January 2001 through January 2007.  A review of the VA treatment 
records fail to show that the Veteran ever complained of or 
received treatment for hearing loss at the VA.  Thus, as this 
evidence fails to establish the presence of a current hearing 
loss disability, it is not material and cannot support reopening 
the Veteran's claim.

The Board notes, however, that the Veteran testified at a hearing 
in November 2006 that his hearing was examined about three years 
prior (i.e., in 2003), but admitted he had not seen anyone since 
and had not been issued hearing aids.  His wife testified that 
they both have "hearing loss" and that they shout at each 
other.  At first, on direct question, the Veteran denied that any 
medical doctor or audiologist had told him what they think the 
cause of his hearing loss is; however, later when asked what he 
thought the cause of his hearing loss is, he testified he was 
told by a "hearing doctor" that it was from artillery fire.

The Board does not find the testimony of the Veteran and his 
spouse as to the presence of a current hearing loss disability or 
as to the cause of that disability to be material as they are not 
competent, as a lay people, to testify as to a medical diagnosis 
or etiology.  The Board notes that they are competent to provide 
testimony concerning factual matters of which they have firsthand 
knowledge (i.e., the Veteran experiencing hearing difficulties).  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  However, a layperson is generally not deemed 
competent to opine on a matter that requires medical knowledge, 
such as the question of whether a chronic disability is currently 
present or a determination of etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The presence of a hearing loss disability is a determination 
"medical in nature" and not capable of lay observation as it 
requires specialized testing to determine whether a Veteran's 
meets VA's definition of disability set forth in 38 C.F.R. 
§ 3.385.  Therefore, the Board finds that the Veteran and his 
spouse's lay opinions that he has a current hearing loss are not 
competent.  Furthermore, the Veteran's testimony as to what some 
"hearing doctor" told him as to the cause of his hearing loss 
is not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (statement of physician on subject of 
etiology is necessary instead of layperson account, as a reliable 
indicator of physician's opinion and its underlying basis).  The 
Board remanded the Veteran's claim twice to ask him to submit a 
statement from this "hearing doctor," but he has failed to do 
so.  Thus, the Board finds that the Veteran's statements and his 
and his spouse's testimony are not material and cannot serve to 
reopen his claim for service connection for bilateral hearing 
loss.

The Board concludes, therefore, that new and material evidence 
has not been received to reopen the Veteran's claim for service 
connection for bilateral hearing loss because there is no 
competent evidence to establish the Veteran has a current 
bilateral hearing loss disability that is related to his military 
service.  New and material evidence having not been received, the 
Veteran's claim to reopen must be denied.

ORDER

New and material evidence has not been received, and the 
Veteran's claim to reopen for service connection for bilateral 
hearing loss is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


